Citation Nr: 0816926	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  97-23 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional back and hip disability as 
the result of VA hospitalization or surgical or medical 
treatment in June 1996. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Parker, Counsel





INTRODUCTION

The veteran served on active duty from March 13, 1984 to May 
11, 1984.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  This case was remanded by the Board in 
April 1999 in order to provide the veteran a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing), and in 
January 2001 and August 2004 for VA to comply with the duty 
to notify and assist a claimant, including for treatment 
records and VA examinations and opinions.  That notice and 
development have now been completed, and the case has been 
returned to the Board for further appellate consideration.  


FINDING OF FACT

The competent medical evidence of record does not demonstrate 
that the veteran has any additional disability of the back 
and hip as a result of VA hospitalization, surgical, or 
medical treatment.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional back and hip 
disability, as the result of VA hospitalization or surgical 
or medical treatment in June 1996, have not been met.  38 
U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 U.S.C.A. § 
1151 (West 1991); 38 C.F.R. §§ 3.102, 3.159 (2007); 38 C.F.R. 
§§ 3.358, 3.800 (1996).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice letters dated in November 2003, April 2004, August 
2004, May 2006, and August 2006 satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as the 
letters informed the appellant of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and what evidence the appellant should provide, 
informed the appellant that it was the appellant's 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, such notice was provided to the appellant in 
May 2006 and August 2006 letters.  Because the 38 U.S.C.A. 
§ 1151 claim is being denied, and no effective date or rating 
percentage will be assigned, the Board finds that there can 
be no possibility of any prejudice to the appellant under the 
holding in Dingess, supra.   

VA has a duty to assist an appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the evidence includes service medical records, private 
and VA medical records and hospitalization reports, VA 
examination reports, and VA medical opinion evidence.  In 
written responses on Statement in Support of Claim forms 
received in July 2003 and March 2004, the appellant wrote 
that she already submitted all the information she had, that 
she had answered all requests for information, and that she 
did not have any more information to submit regarding this 
claim.

There is no additional relevant evidence in connection with 
the appellant's claim that VA has not sought, although there 
is additional private medical treatment record evidence for 
which the appellant has not signed a release.  
Notwithstanding the appellant's assertion that she had 
answered all requests for information, she has not in fact 
responded to requests for information, specifically 
information and release for private medical treatment records 
from Dr. Coffey and Dr. Langford.  VA sent the appellant a VA 
Form 21-4142 form and requested the appellant to complete and 
sign this release form so VA could request these records.  
The appellant has not done so.  The Board reminds the 
claimant that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

In addition, the veteran failed to report for various VA 
examinations that were scheduled to assist her in January 
2005, November 2006, and October 2007, including specialty 
orthopedics (spine) and neurosurgery examinations.  The Board 
specifically remanded this claim to the RO in August 2004 for 
purposes that included such specialty examinations that 
included specific clinical findings and medical opinions.  
Because of the appellant's actions that frustrate further 
development of this claim, the Board must adjudicate the 
claim on the evidence that is of record.  As in this case, 
when entitlement to a benefit cannot be established without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, in an original claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (2007). 

In this case, the Board is satisfied that all relevant facts 
have been properly developed, to the extent possible, and no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A.  The 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and representative's 
arguments in support of her claim.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Compensation under 38 U.S.C.A. § 1151 for Claimed Back and 
Hip Disability

Title 38, United States Code § 1151 (West 1991) provides, 
where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable; however, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97.

The veteran's claim was filed in November 1996, which was 
before October 1, 1997; therefore, the issue before the Board 
is whether the veteran has additional disability "as a 
result of" VA hospitalization or medical or surgical 
treatment or examination.  The veteran is not required to 
show negligence, error in judgment or other fault in the 
hospitalization or medical or surgical treatment furnished by 
VA.  See Brown v. Gardner, 115 S.Ct. 552 (1994).  The medical 
evidence must only demonstrate that the additional disability 
occurred as the result of VA treatment.  
38 U.S.C.A. § 1151 (West 1991).

The applicable statute and regulations in effect prior to 
October 1, 1997 provided that, when any veteran suffers an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 3.358(a), 3.800 
(1996).

In determining that additional disability exists, prior to 
October 1, 1997, the veteran's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based was to be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately.  As applied 
to medical treatment, the physical condition prior to the 
disease or injury was the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation was not payable for the continuance or natural 
progress of disease or injuries for which the hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b) (1996).  

In determining whether any additional disability resulted 
from (was caused by or aggravated by) VA hospitalization, 
medical or surgical treatment, or examination, prior to 
October 1, 1997, it was necessary to show that additional 
disability was actually the result of such disease or injury, 
or aggravation of an existing disease or injury suffered as 
the result of hospitalization or medical treatment and not 
merely coincidental therewith.  The mere fact of aggravation 
alone would not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1) and (2) 
(1996).

Compensation was not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which were 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3) (1996).

After a review of all the lay and medical evidence and 
argument of record, whether or not specifically cited in this 
decision, the Board finds that a preponderance of the 
evidence is against the appellant's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151.  The competent 
medical evidence of record demonstrates that the veteran does 
not have any additional disability of the back or hips as a 
result of VA hospitalization or surgical or medical 
treatment. 

The evidence shows that, prior to the fall during VA 
hospitalization on June 13, 1996, the veteran already had a 
significant history of preexisting low back pain, diagnosis 
of lumbar spine disability, and treatment by physical therapy 
and analgesics.  The evidence shows that the veteran had a 
history motor vehicle accident in 1984 with injury to the low 
back (April 1996 VA joints examination report); of low back 
pain since falling down stairs in 1987; contusion of the back 
with moderate tenderness over the right infraspinatous 
muscles after a fall onto cement (February 1993 private 
emergency room report); a history of low back strain; a 
history of motor vehicle accident in November 1995; 
intermittent low back pain and some leg pain, that had 
worsened since the November 1995 motor vehicle accident; a 
diagnosis of lumbar degenerative disc disease was based on 
magnetic resonance imaging (MRI) report in May 1996 of L5-S1 
disc posterior protrusion with mild central bulging noted, 
diffused bulging of the disc at L4-L5, and minimal disc 
bulging at L3-L4; had complained of generalized back pain 
that was severe enough to require a prescription in May 1996; 
and had been treated by a private physician, and was 
undergoing physical therapy.  

The evidence that shows a preexisting low back disability 
includes an April 1997 VA spine examination report that notes 
a several year history (date of onset uncertain) of low back 
problems that started with a back strain with no history of 
injury initially; worsening of the back disorder in the last 
year; treatment by a private physician that included physical 
therapy and medications in May 1996; and notation that a May 
1996 MRI had revealed posterior protrusion of the L5-S1 disc, 
and diffused bulging of the disc at L4-L5, diagnosed as 
lumbar degenerative disc disease.  

During VA hospitalization, on June 13, 1996, the veteran got 
up from a chair unassisted and attempted to return to the bed 
and fell onto her buttocks.  The VA Report of Special 
Incident reflects that the doctor who examined the veteran 
assessed that there was no injury of any kind, including no 
temporary injury and no minor injury.  A progress note 
likewise reflects the observation of no apparent injury.  

The reason for the fall was that the veteran's legs gave out 
on her due to residuals of spinal anesthesia.  The evidence 
does not show that the spinal anesthesia had any lasting 
effects.  Moreover, the administration of anesthesia and the 
temporary residual effects of anesthesia were the necessary 
consequences of the surgery to which the veteran consented.  
Compensation is not payable for such necessary consequences 
of medical or surgical treatment administered with the 
express or implied consent of the veteran.  38 C.F.R. 
§ 3.358(c)(3) (1996).  The veteran's contention in this case 
is not that she still has residuals of the administration of 
anesthesia; her contention is that she injured her back from 
a fall that occurred during hospitalization in June 13, 1996.  

Even though the veteran eventually had continued symptoms of 
hip and back pain after VA hospitalization in June 1996, the 
weight of the competent medical evidence does not demonstrate 
the occurrence of a back or hip injury during VA 
hospitalization, and does not demonstrate a factual increase 
of underlying and preexisting back and hip (L5-S1) 
disability.  As indicated, the VA medical and hospitalization 
records reflect no injury of any kind following the June 13, 
1996 fall.  

On the question of whether the veteran in fact has additional 
disability of the low back or hips, a comparison of the 
underlying disability of the back prior to VA hospitalization 
in June 1996 with the disability after VA hospitalization in 
June 1996 does not demonstrate additional underlying back or 
hip disability.  See 38 C.F.R. § 3.358(b) (physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is to be compared with the 
subsequent physical condition).  An April 1997 VA spine 
examination report reflects the veteran's report of a June 
13, 1996 fall during VA hospitalization, and complaint of 
worsened and chronic back pain "since then," including pain 
radiating down the right leg.  The specific clinical findings 
prior to VA hospitalization incident on June 13, 1996 reflect 
that the veteran had L5-S1 disc posterior protrusion, and 
bulging from L3 through S1.  

The appellant's April 1997 and subsequent histories of 
worsening of back pain following VA hospitalization are 
inconsistent with her previous histories of worsening of back 
pain symptoms prior to the June 13, 1996 fall during VA 
hospitalization.  The veteran previously reported that she 
had experienced low back strain symptoms that had become 
intermittent low back pain and some leg pain since a November 
1995 motor vehicle accident.  Such report of low back and 
radiating symptoms demonstrates essentially chronic low back 
pain and symptoms prior to the June 13, 1996 fall during VA 
hospitalization.  The fact that such preexisting symptoms 
that include low back pain continued after June 1996, for 
example, as the veteran asserts in a June 2003 Statement in 
Support of Claim form, does not demonstrate either increased 
symptoms or increased underlying disability. 

The veteran's April 1997 and subsequent histories reported 
for compensation purposes are further outweighed by the 
medical evidence of record that shows significant underlying 
preexisting disability of L5-S1 disc posterior protrusion 
with mild central bulging, diffused bulging of the disc at 
L4-L5, and minimal disc bulging at L3-L4.  The medical 
evidence also shows that the veteran's preexisting low back 
disability, which includes the L5-S1 area adjacent to the 
hips, had become significant enough to require physical 
therapy and treatment with medication prior to the June 13, 
1996 VA hospitalization.  

The absence of any significant clinical findings after the 
June 1996 VA hospitalization is some additional evidence that 
the preexisting lumbar spine disability did not in fact 
increase in severity following the June 13, 1996 fall during 
VA hospitalization.  For example, May 2003 VA X-ray reports 
of the hips and the lumbar spine were normal.  The May 2003 
VA medical report did not result in a diagnosis of low back 
(lumbar spine) disability.  The examiner noted only "pain" 
in the lumbosacral area under the diagnosis section of the 
report.  A January 2005 VA treatment entry includes under the 
"assessment" section of the report only back pain, with no 
actual diagnosis of disability.  Such findings are consistent 
with the established preexisting low back disability and 
reported symptoms of back pain that the veteran experienced 
prior to June 13, 1996.  

Even assuming that the weight of the evidence showed 
additional disability of the back following the June 1996 VA 
hospitalization, the veteran's claim under 
38 U.S.C.A. § 1151 also involves a question of medical 
causation: whether the veteran's claimed additional 
disability of the hips and low back was the "result of" the 
June 1996 VA hospitalization or surgical or medical 
treatment.  On this question, the medical evidence that shows 
that the veteran had a motor vehicle accident and back injury 
in 1984 and had a work-related injury and complaints prior to 
June 1996, all tend to relate the underlying back disability 
to a cause other than VA hospitalization or medical treatment 
in June 1996.  The regulation provides that the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensation in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(1)(2). 
 
Notwithstanding VA's attempt to obtain what was lacking in 
this case, a medical nexus opinion evidence relating the 
claimed additional disability of the hips and back to the 
June 1996 VA hospitalization (including the fall on June 13, 
1996) or surgical or medical treatment that is based on a 
full and accurate history, the evidence of record does not 
show a favorable medical opinion evidence in support of this 
claim.  The veteran failed to report for requested and 
scheduled VA specialty orthopedic and neurological 
examinations.  The medical evidence of record does not 
otherwise include a favorable medical opinion.  

VA medical reports in May 2003, March 2005, and August 2006 
did not result in a current diagnosis, and the absence of any 
history of severity of preexisting lumbar spine disability 
prior to the June 13, 1996 accident, or history of severity 
of lumbar spine disability subsequent to the June 13, 1996 
accident, the examiners in May 2003, March 2005, and August 
2006 offered the purported opinions that it was at least as 
likely as not that any present back disorder was an 
"aggravation" of the preexisting back disorder.  The Board 
finds that these opinions are based on an incomplete and 
inaccurate history.  The "history" taken from the veteran 
in May 2003, and not based on any review of any medical 
records, was that the veteran sustained a back injury in 
service, a fact not demonstrated by the evidence of record.  
Moreover, the history did not include any of the preexisting 
back injuries, symptoms, clinical findings, or diagnosed 
disability of the lumbar spine prior to the June 13, 1996 
fall during VA hospitalization.  For these reasons, the Board 
finds that the purported May 2003 aggravation opinion is of 
no probative value.  While an examiner can render a current 
diagnosis based upon his examination of the veteran, the 
Court has held that, without a thorough review of the record, 
an opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the veteran.  Swan 
v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Moreover, an opinion based upon an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  

Likewise, March 2005 and August 2006 VA medical reports did 
not result in a diagnosis of low back (lumbar spine) 
disability, and the history indicated normal physical 
examination results and no evidence of radiculopathy.  
Notwithstanding the absence of current diagnosis, or any 
clinical findings of increase in underlying severity of low 
back disability, the March 2005 and August 2006 examiners 
wrote that it was "as likely as not" that any current back 
disorder or pain was aggravated by, or was the result of, the 
fall during VA hospitalization in June 1996.

The Board finds that the March 2005 and August 2006 purported 
aggravation opinions are of no probative value because they 
do not even state an actual opinion of probability.  The 
March 2005 report indicated that, although there was no 
evidence of back disability or radiculopathy, it was "still 
possible that the patient's symptoms were exacerbated by her 
fall."  Any opinion that symptoms increased does not equate 
to an opinion that the underlying disability permanently 
increased in severity.  The evidence must show that there is 
"a lasting worsening of the condition."  Routen v. Brown, 10 
Vet. App. 183, 189 (1997); Verdon v. Brown, 
8 Vet. App. 529, 538 (1996).   The March 2005 VA examiner's 
statement is only that symptoms increased, and does not tend 
to show that the underlying lumbar spine disability 
permanently increased in severity.  The March 2005 and August 
2006 purported aggravation opinions are also of no probative 
value because they are expressed in tentative (only a 50 
percent probability and that it "seems" low back pain had 
been "aggravated") language, and are conditioned upon facts 
that did not occur.  

The language used in the August 2006 report is also 
inconsistent with any aggravation opinion.  The August 2006 
VA physician wrote that the low back pain "could be 
considered a natural progression of the disease that occurred 
after VA hospitalization in June 1996."  Such natural 
progression of preexisting low back disability would not, by 
regulation, be considered as additional disability for 
purposes of a 38 U.S.C.A. § 1151 claim.  See 38 C.F.R. 
§ 3.358(b).  The reference to back "pain" increasing does 
not constitute an opinion or medical evidence that the 
underlying and preexisting lumbar spine disability actually 
increased in severity.

Considered in their full contexts, the March 2005 and August 
2006 opinions lack probative value because they express 
opinions of mere possibility and not probability.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran was held to be speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (a physician's statement that the veteran 
may have been having some symptoms of multiple sclerosis for 
many years prior to the date of diagnosis also implied "may 
or may not" and was deemed speculative); Bloom v. West, 12 
Vet. App. 185 (1999) (the Court held that a physician's 
opinion the veteran's time as a prisoner of war "could 
have" precipitated the initial development of a lung 
condition, by itself and unsupported and unexplained, was 
"purely speculative"); and Bostain v. West, 11 Vet. App. 
124, 128 (1998) (the Court held that a physician's opinion 
that an unspecified preexisting service-related condition 
"may have" contributed to the veteran's death was too 
speculative to be new and material evidence). 

In addition, the Board finds that the March 2005 and August 
2006 purported aggravation opinions are of no probative value 
because they are also based on inaccurate histories.  The 
purported March 2005 and August 2006 aggravation opinions are 
conditioned on the presence of a current back disability 
(which is unsupported by any post-June 1996 evidence of 
diagnosis or disability), are conditioned on a demonstration 
of aggravation (which permanent increase in underlying 
severity the examiner does not in fact indicate occurred, and 
the Board finds factually did not occur), and incorrectly 
assumes  the occurrence of a "back injury" in June 1996 
(which the contemporaneous medical evidence shows did not in 
fact occur).  

The August 2006 VA examiner's report indicated that it was 
based on "a review of the numerous clinical records and the 
prior C&P examinations performed on" the appellant, 
including "a long history of low back pain."  
Notwithstanding the VA physician's representation that the 
records were reviewed, the reporting of the history reflects 
that the records were not reviewed in any detail.  The 
reported histories in the March 2005 and August 2006 reports 
were of occasional exacerbation of back pain a few times a 
year prior to the June 1996 surgery by VA, and "severe back 
pain" since the 1986 surgery.  The March 2005 and August 
2006 VA reports did not include any mention of a 1984 motor 
vehicle accident; low back pain since falling down stairs in 
1987; contusion of the back in February 1993; diagnosis of 
low back strain; a November 1995 motor vehicle accident, with 
subsequent worsening of back pain; a diagnosis of lumbar 
degenerative disc disease or clinical findings (MRI report) 
of disc protrusions and bulging from L3 through S1; or 
prescription or physical therapy for low back pain.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991) (emphasizes the 
need for a disability evaluation examination report to be 
based on a full and accurate understanding of a veteran's 
history); VAOPGCPREC 20-95.  For these reasons also, the 
Board finds that the March 2005 and August 2006 purported 
opinions are of no probative value.  

While the appellant, or any lay person who observed the 
veteran, is competent to report and describe to a medical 
professional any symptoms the veteran experiences at any 
time, it is the province of health care professionals to 
enter conclusions that require medical opinions, including a 
medical diagnosis and an opinion as to the relationship 
between a current disability and the underlying causes.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  While the 
appellant subjectively believes that her preexisting low back 
disability was aggravated by the June 13, 1996 fall during VA 
hospitalization, the weight of the competent evidence does 
not show additional disability of the lumbar spine or hips, 
and the competent medical evidence of record does not show 
aggravation of the preexisting low back disability or any 
additional disability of the low back that is "the result 
of" VA hospitalization in June 1996.  Unfortunately for the 
appellant, with such incomplete evidence and medical 
opinions, due to the appellant's unwillingness to appear for 
VA examinations and unwillingness to provide the requested 
waiver for additional private treatment records, the Board 
must decide this claim on the evidence that is of record, and 
not what evidence might have resulted from the requested VA 
examinations.  See 38 C.F.R. § 3.655.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
back and hip disability as the result of VA hospitalization 
or surgical or medical treatment in June 1996.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 3.102, 3.159 (2007); 38 C.F.R. §§ 3.358, 
3.800 (1996).  The Board has considered the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to the issue on appeal; 
however, as the preponderance of the evidence is against the 
veteran's claim, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional back and hip disability as the result of VA 
hospitalization or surgical or medical treatment in June 1996 
is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


